DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/22/2022 has been entered.  Claims 6 and 10-11 have been canceled.  Claims 1-5, 7-9, and 12-23 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kamar (WO2019/028199A1).  Kamar teaches a thermoset resin article comprising a thermoset resin that is cured to define a matrix and graphitic filler dispersed in the matrix (Claim 1), wherein the graphitic is exfoliated graphite nanoplatelets (xGnPs, claim 4) and in general, include small stacks of graphene layers that are 1 to 15nm thickness (Paragraph 0005) and are extremely electrically conductive such that the addition of a small amount may render polymers such as plastics, nylon or rubber electrically or thermally conductive (Paragraph 0006).  Kamar teaches that by exfoliating graphitics, a reduced amount of material can confer comparable properties relative to native graphite nanoplatelets (GnPs) or turbostratic carbon thereby reducing the amount of usage and also reducing negative effects to the base resin formulation through inclusion of such additives (Paragraph 0023), such as a relative loading of between 3 and 50% by weight of the same graphitic prior to exfoliation (Paragraph 0066).  Kamar teaches that the thermoset resin may preferably be an unsaturated polyester or vinyl ester resin (claim 9) such as those disclosed in Paragraphs  0028-0031 (reading upon and/or suggesting the claimed “carrier medium is an electrical insulator” as recited in instant claim 1) and that functionalized conductive graphene oxide which have a conductivity from 1 x 10-3 to 108 S/m at 20°C can be incorporated in a sufficient amount to provide desired properties including conductivity such as to help facilitate electrostatic painting and mold release properties, wherein the incorporation of GnPs in general, can also affect the mechanical properties of the resin composition as shown by the working examples (Entire document, particularly Paragraph 0065, Examples, Figs. 1-8).  Although Kamar does not specifically limit the content of graphitic in the article or resin composition, Kamar does teach an embodiment wherein the graphitic is exfoliated and present in a content from 0.01 to 1 total weight percent (claim 8), prior to inclusion of reinforcing filler (Paragraph 0027) that typically accounts from 0 to 80 weight percent of the total weight of the composition (Paragraph 0032), thereby suggesting that the exfoliated graphitic component may be present in an amount overlapping the claimed ranges as recited in instant claims 1-2 and thus rendering the claimed range obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Hence, Kamar provides a clear teaching and/or suggestion of a molding composition comprising an unsaturated polyester or vinyl ester resin as a “carrier medium” that “is an electrical insulator”, and graphene platelets present in a content overlapping the claimed range of between 0.002wt% and 0.009wt%, wherein the graphene platelets (GnPs), based upon the above thickness taught by Kamar comprise one or a mixture of graphene nanoplates and/or graphite flakes having one nanoscale and 25 or less layers as in instant claim 1 and 8, and the GnPs may have a conductivity of up to 108 S/m at 20°C thereby reading upon and/or rendering obvious the claimed range of greater than 2.15x107 S/m at 20°C as recited in instant claim 1 as well as greater than 3.5x107 S/m as recited in instant claim 7, and thus rendering the claimed invention as recited in instant claims 1-2 and 7-8 obvious given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and that the molding composition taught by Kamar is capable of “coating a metallic substrate that is susceptible to corrosion” such as provided as a metallic reinforcing insert within the molding composition.
With respect to instant claims 3-4, given that Kamar teaches that the exfoliated graphene may be provided in such a low content as instantly claimed, Kamar provides a clear suggestion that the packing density is similarly sufficiently low as in the claimed invention thereby rendering instant claims 3-4 obvious over the teachings of Kamar.
With respect to instant claim 5, Kamar teaches that in general, exfoliated graphite nano-platelets may have diameters ranging from sub-micron to 100 microns, and that in certain inventive embodiments, GnPs as synthesized may have a maximal linear extent of 5 microns such as in the examples, thereby overlapping/reading upon and thus rendering the claimed range obvious to one having ordinary skill in the art (Paragraphs 0005 and 0066, Examples).  Hence, the claimed invention as recited in instant claim 5 would have been obvious over the teachings of Kamar.
  With respect to instant claim 9, Kamar provides working examples showing the flexural properties of the cured compositions comprising GnPs thereby teaching and/or suggesting that the resin or “carrier medium” is “plastically deformable once it has set/cured” as broadly recited in instant claim 9 and thus rendering instant claim 9 obvious over the teachings of Kamar (Examples, Figs).
With respect to instant claim 23, it is again noted that Kamar teaches that the xGnPs in general may be small stacks of graphene layers of 1 to 15nm thick (Paragraph 0005), while graphitic in general, includes unmodified graphite nanoplatelets (GnPs), xGnPs, turbostratic carbon, exfoliated turbostratic carbon and combinations thereof with average layer thicknesses of from 5 to 20nm, thereby clearly teaching and/or suggesting few-layer graphene nanoplates as instantly claimed and hence rendering instant claim 23 obvious over the teachings of Kamar
Claims 1-5, 7-9, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (US2016/0024310), for generally the reasons recited in the prior office action and restated below with respect to the amended claims.
As discussed in the prior office action, McMullin teaches an anti-corrosion composition suitable for coating a metallic substrate, particularly aluminum and alloys thereof including magnesium-aluminum-alloy (as in instant claims 19 and 21), wherein the anti-corrosion composition comprises: (i) a continuous phase, particularly a dispersion medium, preferably a binder (binding agent), especially in an amount from 3 to 99.999% by weight; (ii) at least one carbon-based additive selected from the group consisting of carbon nanotubes (CNTs) and analogous carbon allotropes selected from those recited in Paragraph 0109 including (a) optionally modified graphites such as exfoliated graphites, and (b) optionally modified graphenes including especially monolayered and multilayered graphenes such as few layer graphenes, graphene ribbons and doped graphenes (reading upon the broadly claimed graphene platelets of instant claims 1 and 8), especially in an amount from 0.001 to 5% by weight, preferably in an amount of less than 0.1% by weight, and very most preferably in an amount from 0.02 to 0.0999% by weight, based on the anticorrosion composition (reading upon the claimed weight percentages of instant clams 1-2); and (iii) optionally, at least one dispersing agent (as in instant claim 13; Entire document, particularly Abstract; Paragraphs 0051-0054, 0072, 0080, 0083 and 0109).  McMullin teaches that the continuous phase or dispersion medium of the anticorrosion composition typically comprises or constitutes a matrix for the carbon-based additives and other ingredients, and is for example, selected from crosslinkable resins, non-crosslinkable resins, and mixtures thereof, such as thermosetting acrylics, aminoplasts, urethanes, carbamates, carbonates, polyesters, epoxies, silicones and mixtures and combinations thereof (e.g. the same list of materials as in the instant invention), particularly those recited in Paragraphs 0093-0096 including “insulator” resins reading upon the broadly claimed “carrier medium is an electrical insulator” as recited in instant claim 1 (Paragraphs 0087-0096).  McMullin also teaches that the carbon nanotubes as the carbon-based additive preferably have an electrical conductivity of at least 104 S/cm (i.e. at least 106 S/m, claim 18), and that known, commercial products and/or carbon additives or allotropes such as unmodified or modified, e.g. functionalized, graphenes including monolayered, few-layered, or multilayered of preferably 1 to 10 layers, produced from known methods in the art may be utilized for the carbon additive(s) in the invention (Paragraphs 0103-0119); and given that McMullin does not limit the carbon-based additives to any particular electrical conductivity and that known graphene particles/platelets having an electrical conductivity within the claimed range as recited in instant claims 1 and 7 are well known in the art (as evidenced by Lee or Asmatulu discussed previously on the record; or Kamar as discussed above; or Awasthi, Synthesis of nano-carbon (nanotubes, nanofibers, graphene) materials, Section 3.4; or Worsley, Toward Macroscale, Isotropic Carbons with Graphene-Sheet-Like Electrical and Mechanical Properties, Introduction, first paragraph; or Biswas, Mechanical and electrical property enhancement in exfoliated graphene nanoplatelet/liquid crystalline polymer nanocomposites, Introduction, first paragraph; or Leung, US2014/0158986, Table 1, Paragraph 0067; or Lui, US2016/0185983, Table 1, Paragraphs 0041-0043) with even superconducting monolayer graphene known in the art (as evidenced by Ludbrook, Evidence of superconductivity in Li-decorated monolayer graphene, Entire document), such that the use of any known modified or doped graphene for the graphene in the invention taught by McMullin would have been obvious to one skilled in the art before the effective filing date of the instant invention; the Examiner takes the position that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to select from any of the carbon-based additives disclosed by McMullin, including any known graphene platelets in the art such as those reading upon the broadly claimed graphene platelets as recited in instant claims 1, 7-8 and 23, and in any content within the ranges disclosed by McMullin, reading upon the claimed weight percentages of the coating as recited in instant claims 1-2, based upon the intended end use, and/or motivated to utilize routine experimentation to determine the optimum content of the graphene platelets as the carbon-based additive in the coating composition and resulting coating to provide the desired anticorrosion properties for a particular end use of the coating taught by McMullin given that McMullin specifically teaches that the content is a result-effective variable (Paragraphs 0080-0085).  Hence, in the absence of any showing of criticality and/or unexpected results with regards to the claimed graphene content and electrical conductivity, the claimed invention as recited in instant claims 1-2, 7-8, 13, 19, 20 and 23 would have been obvious over the teachings of McMullin given that it is prima facie obviousness to prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 3-4, McMullin specifically teaches that the carbon-based additives, e.g. the graphene platelets, are dispersed in the continuous phase in finely divided form and/or in a homogeneous distribution in the continuous phase, wherein the carbon-based additives are not agglomerated and the continuous phase completely covers the surfaces of all solid compounds present in the composition, and given the preferred content of less than 0.1wt%, McMullin clearly teaches and/or suggests that the graphene platelets are present in the composition in a “packing density” as recited in instant claims 3-4 (Paragraphs 0051, 0064, 0065, 0079, 0131 and 0133) thereby rendering instant claims 3-4 obvious over McMullin.  
With regard to instant claim 5, McMullin teaches an average particle diameter D50 within the claimed range (Paragraph 0112-0113) thereby rending instant claim 5 obvious over McMullin.
With regard to instant claim 9, McMullin specifically teaches that the resulting coating has flexibility (Paragraph 0057), thereby rendering instant claim 9 obvious over McMullin.
With regard to instant claim 12, McMullin teaches that the crosslinkable or non-crosslinkable resins may be a solvent-based resin (Paragraph 0088) and more generally teaches that the coating may further comprise solvents as far as the continuous phase is concerned (Paragraph 0095), thereby rendering instant claim 12 obvious over McMullin.
In terms of instant claims 14-18, 20 and 22, in addition to the discussion above with respect to instant claims 1-5, 7-9, 12-13, 19, 21 and 23, McMullin also teaches that the metallic substrate to be provided with corrosion resistance and/or anticorrosion properties by treating at least one surface of the substrate with the anticorrosion composition to form a coating layer thereon may be further coated with at least one or more further coating layers optionally comprising fillers and/or pigments, wherein the one or more further coating layers may further improve the corrosion resistance of the substrate (Paragraphs 0165 and 0178-0179).  McMullin teaches that the anticorrosion composition may serve as a primer layer for the one or more further coating layers, and may also be applied as a topcoat, in which case, excellent corrosion resistance or anticorrosion properties are obtained (Paragraphs 0178-0179), such that one having ordinary skill in the art would have been motivated to provide the metallic substrate taught by McMullin with a coating system of a primer or first anticorrosion coating layer formed from the anticorrosion composition taught by McMullin reading upon the claimed “first coating” that “is formed from the composition according to claim 1”, and a second coating that is also formed from the coating composition taught by McMullin which may include the carbon-based additive in a content of 0.001 to 5% by weight (Paragraph 0080, reading upon the more than 0.1wt% of instant claim 14 and the between 0.1wt% and 20wt% of instant claim 16), wherein one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the carbon-based additives disclosed by McMullin including optionally modified graphites, “especially at least partially oxidized and/or fully or partially intercalated or exfoliated graphites” as disclosed in Paragraph 0109 reading upon the claimed “2D material or graphitic platelets of the second composition comprises one of or a mixture of two or more of: graphene oxide” as in instant claim 15, within the broader content range disclosed by McMullin as noted above for the second coating layer, thereby reading upon the claimed second coating comprises a carrier medium and 2D material/graphitic platelets in a content of more than 0.1wt% of the second coating as in instant claim 14, including graphene oxide as in instant claim 15, and in a content between 0.1wt% and 20wt% as in instant claim 16, and thus rendering the claimed invention as recited in instant claims 14-16 obvious over the teachings of McMullin given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
With regard to instant claims 17-18, McMullin also teaches that the composition may comprise various further ingredients as recited in Paragraph 0152 in a broad range of amounts as recited in Paragraph 0153 to improve certain properties of the anticorrosion coating, particularly nanoparticles as disclosed in Paragraphs 0154-0156, wherein it would have been obvious to one having ordinary skill in the art to utilize any of the nanoparticle materials disclosed by McMullin in any conventional form including as 2D materials, particularly given that McMullin teaches inorganic nanoparticles that have lamellar structures and/or are commonly provided in the form of flakes, e.g. the various oxides, hydroxides, silicates, etc.; and given that McMullin teaches various inorganic nanoparticle materials that have very low electrical conductivity, e.g. alumina has an electrical conductivity on the order of 10-8µS/cm which is several orders of magnitude below the electrical conductivity of graphene and well below the endpoint recited in instant claim 18, the Examiner takes the position that the claimed invention as recited in instant claims 17-18 would have been obvious over the teachings of McMullin given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 20 and 22, in addition to the discussion above with regard to instant claim 15, it is again noted that McMullin specifically teaches that a metallic substrate may be treated with the coating(s) to provide corrosion resistant or anticorrosion properties as in instant claim 20, wherein McMullin specifically teaches aluminum and metal alloys such as magnesium-aluminum alloys reading upon the substrate of instant claim 22, as discussed in detail above, and hence the claimed invention as recited in instant claims 20 and 22 would have been obvious over the teachings of McMullin.
Response to Arguments
Applicant’s arguments filed 7/22/2022 have been considered but are not persuasive and/or moot in view of the new grounds of rejection and additional remarks with regard to the teachings of McMullin as discussed above with respect to the amended claims.  Specifically, the Applicant first argues that although graphene platelets having an electrical conductivity of greater than 2.15x107 S/m at 20°C were known at the priority date of the instant Application, the Applicant alleges that “graphene platelets with such conductivity [allegedly] were not well known at the priority date of the instant Application”, referring to an article by Chao Fang et al that states that “the conductivity of graphene can be as high as 104-105 S/m” (emphasis added) which is significantly lower than the claimed conductivity (see paragraph bridging pages 10 and 11 of the response filed 7/22/2022).  However, the Examiner notes that although the article states that graphene “can be” as high as 104-105 S/m, the article does not exclude graphene from having an even higher conductivity or from being modified or functionalized to provide a higher conductivity (as is well known in the art), nor does the article provide evidence that graphene platelets having such conductivity was not obtainable and/or well known in the art before the filing date of the claimed invention or was not well known in general.  In addition to the prior art of record providing evidence that graphene having a conductivity within the claimed range was well known in the art, e.g. Lee or Asmatulu or Kamar or Awasthi or Worsley or Biswas or Leung or Lui or Ludbrook, the following references provide further evidence of the Examiner’s position: Takemura (US2012/0045692, Paragraph 0020) teaches that graphene has a characteristic of achieving high conductivity after being subjected to doping with a value of greater than or equal to 106 S/cm (i.e. 108 S/m) obtainable such as by partly oxidizing the graphene; Hu (US2017/0107333, Paragraph 0003) discloses in the Background section that it is known that graphene possesses excellent conductivity of about 106 S/cm, i.e. 108 S/m; Du (US2014/0155544) discloses in the Background section that the “in-plane electrical conductivity of the graphene platelets is very high, in the range of 104 to 106 S/cm (i.e. 106 to 108 S/m) such that the electrical conductivity of a rubber composition is much higher when using exfoliated graphene platelets (Paragraphs 0014-0015); Liu (US2014/0315083) also discloses in the Background section that “graphene material is a lonsdaleite material having a single or a few layers of sp2 hybridized structure, wherein in the multilayer structure, the layers are bound in the form of a π bond therebetween” and that since “such electrons in the vicinity of Fermi energy are the Dirac electrons having an effective mass of 0, the graphene material has a conductivity of up to 106 S/cm [i.e. 108 S/m], which is the material with highest conductivity ever discovered”, further noting that “LIU Zhao-ping, et al, of Ningbo Institute of Materials Technology & Engineering, Chinese Academy of Science propose a method of improving conductivity of graphene by forming a composite comprising graphene and a polyanion material” (Paragraph 0006); Cheng (US2015/0008123, Table 1) summarizes known properties for graphene - “a transparent, highly flexible, stretchable nanomaterial that is made of a single layer crystal lattice of sp2 carbon atoms”, along with gold and indium tin oxide (ITO) in Table 1, wherein the graphene is recited as having an electrical conductivity of 9.6 x 105 S/cm (i.e. 9.6 x 107 S/m, Paragraph 0036); Li (WO2018/032055A1, Entire document, particularly Page 8, line 25-Page 14) teaches that the electrical conductivity within a graphene layer (monolayer) is 1.00 x 108 S/m at 20°C while the conductivity of particulate graphene powder is typically within the range of around 1.0x103 S/m to 1.0x105 S/m, significantly lower than the conductivity within a graphene layer due to poor contact between adjacent graphene sheets/layers in the particulate graphene powder; and lastly, Tang (US2013/0295374), in the Background section, recites “Graphene, the newest capacitor electrode nanomaterial in the form of a thin nanosheet, has attracted attention because of its excellent properties such as conductivity, strength, and surface ion adsorption”, disclosing that graphene “is a one-atom thick sheet of sp2-bonded carbon atoms arranged in a hexagonal honeycomb-like lattice” and has “a desirable conductivity of 106 S/cm [i.e. 108 S/m], making it a highly desirable capacitor electrode material”, with basic physical properties of a graphene sheet in comparison to “other comparative capacitor electrode materials, specifically carbon nanotubes, carbon, and an activated carbon powder” listed in Table 1, with graphene listed as having a conductivity of 106 S/cm while carbon nanotube is listed as 104-105 S/cm (Paragraphs 0008-0009).  Thus, given the above various references showing that graphene, e.g. graphene (mono)layers or nanoplatelets were well known to have a conductivity within the claimed range well before the effective filing date of the instant application, Applicant’s arguments that “graphene platelets with such conductivity [allegedly] were not well known at the priority date of the instant Application” are not persuasive.
The Applicant also argues that McMullin “does not provide any motivation to use graphene platelets with the conductivity as recited in amended claim 1”, arguing that therefore, “it [allegedly] would not have been obvious to a person having ordinary skill in the art to modify McMullin to incorporate such graphene platelets”, and particularly given that “the very low weight ranges of graphene platelets recited in amended claim 1, ‘between 0.002 wt% and 0.009 wt%,’ lead to full encapsulation of the graphene platelets within the carrier medium, with the majority of the graphene platelets not being in electrical contact with any other graphene platelets” which allegedly “would appear to be completely at odds with selecting graphene platelets with the very high electrical conductivity recited in amended claim 1” (see Page 11, first and second full paragraphs).  However, the Examiner respectfully disagrees and again notes that McMullin does not limit the graphene platelets or analogous carbon allotropes to any particular conductivity such that a person having ordinary skill in the art would not need to “modify” McMullin to incorporate any type of known graphene platelets or to simply utilize or substitute one type of graphene platelet or analogous carbon allotrope over another from those clearly disclosed by McMullin.  Further, given that McMullin clearly teaches that the content of carbon nanotubes (CNTs) and analogous carbon allotropes selected from the group recited in Paragraph 0109 including (a) optionally modified graphites such as exfoliated graphites, and (b) optionally modified graphenes including especially monolayered and multilayered graphenes such as few layer graphenes, graphene ribbons and doped graphenes, may be as low as 0.001 wt% which is less than the claimed 0.002 to 0.009wt% of amended claim 1 by at least 50% such that the graphene would be even more separated or encapsulated in the resin matrix (e.g. carrier medium) in invention taught by McMullin than in the instantly claimed invention, Applicant’s arguments with respect to the conductivity and content of the graphene platelets are not persuasive.
The Applicant also argues that McMullin allegedly fails to teach or suggest the two-coat system of amended claim 14 given that McMullin’s composition may be used as a single layer, a primer, or a topcoat, while with respect to amended claim 15, McMullin allegedly fails to teach the 2D material or graphitic platelets of the second composition as amended.  However, the Examiner respectfully disagrees and first notes that McMullin clearly teaches that the anticorrosion composition may be used as a primer or first layer in direct contact with the metal, and given that McMullin also teaches that the coated metal may also comprise further coating layers including a top coat and that the anticorrosion composition itself may be applied as a topcoat as discussed above (see particularly McMullin, Paragraph 0165), McMullin provides a clear teaching and/or suggestion of utilizing the anticorrosion composition as taught by McMullin as both a primer layer and a top coat layer thereby reading upon the broadly claimed first and second coatings, particularly given that the claimed coating system does not require the second coating to be in direct contact with the first coating, only that it be “over” the first coating.  It is also noted, as clearly discussed above, that McMullin teaches that the analogous carbon allotrope may be “especially at least partially oxidized and/or fully or partially intercalated or exfoliated graphites” thereby reading upon the broadly claimed “graphene oxide” of instant claim 15, and hence Applicant’s arguments on page 12 of the response are not persuasive.  Thus, in the absence of any clear showing of criticality and/or unexpected results with respect to the claimed invention over the teachings of McMullin, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of McMullin for the reasons discussed in detail above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 24, 2022